     Case 8:21-cv-00186-JLS-DFM Document 34 Filed 09/07/21 Page 1 of 2 Page ID #:130


 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12      JAMES RUTHERFORD, an               Case No. 8:21-cv-00186-JLS-DFM
13      individual,

14                                           ORDER DISMISSING ENTIRE
             Plaintiff,                      ACTION WITH PREJUDICE
15
        v.
16

17      LILYSCOTTE, LLC., a
        California limited liability
18      company; KURT RAYMER
19      SHUMAN, individually and as
        trustee of the GLADYS R.
20      SHUMAN TESTAMENTARY
21      TRUST CREATED DECEMBER
        2, 1960; GILBERT RAYMER
22      SHUMAN and KURT RAYMER
23      SHUMAN, individually and as
        co-trustees of the GILBERT E.
24      SHUMAN TESTAMENTARY
25      TRUST CREATED JANUARY
        2, 1963; and DOES 1-10,
26      inclusive,
27
             Defendants.
28
     Case 8:21-cv-00186-JLS-DFM Document 34 Filed 09/07/21 Page 2 of 2 Page ID #:131


 1          After consideration of the Joint Stipulation for Dismissal of the Entire Action
 2    with Prejudice (Doc. 33) filed by Plaintiff James Rutherford (“Plaintiff”) and
 3    Lilyscotte, LLC., Kurt Raymer Shuman, and Gilbert Raymer Shuman
 4    (“Defendants”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 5    Complaint in the above-entitled action, in its entirety. Each party shall bear his or its
 6    own costs and attorneys’ fees.
 7
            IT IS SO ORDERED.
 8

 9
      DATED: September 07, 2021
10
                                       _________________________________________
11                                     HON. JOSEPHINE L. STATON
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
